Citation Nr: 1628103	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army June 1986 to July 1990.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied the benefit sought on appeal.

The Veteran was afforded a videoconference hearing before the undersigned Veteran's Law Judge in December 2012.  A copy of the hearing transcript has been associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In April 2014, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand instructions, the Veteran was afforded a new VA spine examination in July 2014 and the claim was readjudicated in a July 2014 supplemental statement of the case (SSOC).  There has been compliance with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The medical evidence does not show that the Veteran's degenerative arthritis of the lumbar spine manifested until two decades after his separation from service, and the preponderance of the competent evidence is against a finding that his current low back disorder is otherwise related to his period of service, to include in-service low back complaints. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO issued March 2009 preadjudicatory notice letter which met the VCAA notice requirements.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Board finds that VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA treatment records, and VA examinations.  The Board remanded the appeal in April 2014 for additional development which included a request for VA examination to determine the nature and etiology of low back disorder. 

The Board finds that June 2010 and June 2014 VA examinations of record adequately address the Veteran's service connection claim, and the opinions rendered are adequate as they were based on examination of the Veteran and include adequate rational based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran seeks entitlement to service connection for a low back disorder.  He asserts that his current low back problems are related to in-service injury.  The Veteran reports that he first experienced low back problems during his period of service, and he has continued to experience back problems since then.  He believes that he injured his back while performing sit-ups on concrete and hard ground surfaces without the use of a mat or cushion.  He also did jumping jacks, push-ups and runs wearing combat boots.  He sought treatment for back problems in-service, but he denied seeking any subsequent treatment for back problems until 2005 when he began receiving treatment at VA.  See December 2010 Decision Review Officer hearing transcript, December 2012 Board hearing transcript, and the report of a June 2010 VA examination. 

Service treatment records show that the Veteran was seen in October 1988 for low back pain located over L3-L5 spine area, with duration of 5 months to one year.  He denied any specific injury.  He had full range of motion in his lumbar spine despite his complaints of pain.  X-ray film revealed findings of sacralization of the right L5 transverse process, but no other abnormalities were noted.  The Veteran was assessed with musculoskeletal back pain.  None of the subsequent service treatment records show complaints or treatment for low back problems.  An examination prior to separation and associated medical history reports are not available. 

Post-service treatment records show that the Veteran first complained of chronic low back pain in January 2009.  He did not indicate any history of back injury at that time, or indicate the onset of his pain.  A January 2009 VA x-ray film showed that L5 is transitional, but no evidence of arthritis was observed.  

The Veteran was afforded a VA examination in June 2010 in conjunction with his claim.  The Veteran informed the VA examiner that he first experienced low back pain during his period of service, and he believed that his low back pain was related to performing sit-ups on concrete surface over a prolonged period.  He reported that he continues to experience chronic low back pain.  Based on the findings from clinical evaluation and review of the claims folder, including the January 2009 VA x-ray film, the VA examiner diagnosed the Veteran with L5 transitional and mild degenerative disc disease.  The VA examiner note that there was no history of a specific back injury during the Veteran's period of service, and the radiographic evidence of transitional vertebrae was a congenital finding which does not generally cause back pain or disability.  The VA examiner concluded that he was unable to provide a nexus between the Veteran's present back complaints with those he had in the military. 

Subsequent VA treatment records show that the Veteran was assessed with mild degenerative arthritis in the lumbar spine based on radiographic evidence in September 2011.  It was noted that the 2011 x-ray film revealed findings of mild degenerative changes when compared to the prior x-rays. 

In June 2014, the Veteran was afforded another VA examination in conjunction with his claim.  The examination report shows that the Veteran had diagnoses of mild degenerative joint disease with muscle spasms and scoliosis.  Based on a review of the claims folder, including the service treatment records and prior VA examination, the VA examiner concluded that it is less likely as not that the Veteran's current low back disorder is related to his period of service.  Rather, the VA examiner found that the Veteran's current mild degenerative joint disease was likely related to the natural aging progress and his type of employment, as well as his obesity.  The VA examiner further stated that although the Veteran sought VA treatment for chronic low back pain, the medical evidence did not support a link between his current degenerative joint disease and his in-service complaints of low back complaints from performing physical activities on concrete.

The competent medical evidence does demonstrate that the Veteran has currently a diagnosis of degenerative arthritis in the lumbar spine.  See VA x-rays and June 2014 VA examination report.  However, the Board finds that the Veteran did not have chronic symptoms of arthritis in the lumbar spine in service and continuous symptoms after service separation.  

Notably, the June 2010 VA examiner concluded that 1988 x-ray of transitional L5 sacralization was congenital condition, and not a back disability.  VA regulations state that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In spite of the above, service connection for a congenital disability may be awarded if the disability is aggravated by superimposed disability during active service. VAOPGCPREC 82-90.  In this case, there is no evidence of aggravation of the congenital transitional L5 sacralization by way of superimposed injury.  Although the Veteran reported that he experienced low back pain during service, and his service treatment records confirm complaints of low back pain, the June 2010 VA examiner opined that his current low back condition is not related to his period of service.  This medical opinion was based on a review of the claims folder, the Veteran's reported history, and findings from clinical examination, and supported by rational statement.  The competent evidence of record does not demonstrate aggravation of the congenital transitional L5 by way of superimposed injury.  See 38 C.F.R. § 3.306.

Although service treatment records show that the Veteran had complaints of low back pain in service in 1988, in-service x-rays did not reveal findings of arthritis or fracture and no further complaints to the lumbar spine were identified in subsequent service treatment records.  The post-service medical evidence does not show complaints of chronic low back pain until years after his separation from service.  Moreover, the first x-ray evidence of degenerative arthritis of the lumbar spine is not shown until 2011, which comes more than two decades after the Veteran's separation from service.  For these reasons, the Board finds that the weight of the evidence does not establish chronic low back symptoms in service and continuous symptoms since service separation. 

Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service, and there is no evidence of arthritis shown within one year of the Veteran's separation from service.  X-rays of the back taken in service in 1988 showed no fractures and there was no mention of arthritis.  The earliest x-ray evidence of arthritis, shown by the record, was in 2011, many years after service separation.  See 38 C.F.R. § § 3.303, 3.307, and 3.309.

In addition, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran's current mild degenerative arthritis of the lumbar spine is related to his period of service, to include his low back complaints.  The June 2014 VA examiner opined, after reviewing the record, that the Veteran's claimed lumbar spine disability was less likely than not related to his period of service, to include in-service complaints.  The VA examiner reasoned that although the Veteran has sought treatment for chronic low back pain, the medical evidence did not support a link between the current diagnosis and his period of service as there was no x-ray evidence of chronic disability until decades after the Veteran's service.  Instead, VA examiner found that the medical evidence demonstrated that the Veteran's current mild degenerative arthritis of the lumbar spine was likely due to the natural aging progress and the Veteran's type of employment, as well as his obesity. 

The Board finds that the 2014 VA opinion was based on an accurate factual background, which included examination of the Veteran and a review of the record, and the rational is adequate as service treatment records do not reflect findings of chronic lumbar spine symptoms, and while low back complaints was noted, no chronic disability was identified in service or shortly thereafter. 

The Board finds that the preponderance of the evidence is against a finding that tends to relate the Veteran's currently diagnosed low back disorders to service.  Insomuch as the Veteran believes that his current low back disorder is related to physical activities that he performed during his period of service, the Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the disabilities, diagnosed many years after service separation, without clear chronicity of symptomatology, and the Board finds that his lay assertions attempting to relate his claimed disabilities to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, the Board finds that the weight of the evidence is against service connection for a low back disorder.  Since the preponderance of the evidence is against the claims for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


